FILED
                            NOT FOR PUBLICATION
                                                                               APR 6 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DETAO XIONG,                                     No.     16-72072

              Petitioner,                        Agency No. A200-785-561

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 4, 2022**
                               Pasadena, California

Before: SCHROEDER, S.R. THOMAS, and BEA, Circuit Judges.

      Petitioner Detao Xiong, a native and citizen of China, petitions for review of

the Board of Immigration Appeal’s denial of his application for asylum and

withholding of removal. Xiong sought protection based on his opposition to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
China’s one-child policy. He challenges the Board’s adverse credibility

determination.

      We conclude that determination was supported by substantial evidence. See

8 U.S.C. § 1252(b)(4)(B); Rodriguez-Ramirez v. Garland, 11 F.4th 1091, 1093

(9th Cir. 2021) (reviewing an adverse credibility determination for substantial

evidence). There were numerous inconsistencies in the Petitioner’s testimony that

Xiong failed to explain. For example, Xiong maintained that his wife was forced

to have an abortion, but his own documents suggest that his wife gave birth. Xiong

also claimed that he was pressured at home by government officials but later stated

that he was pressured only at work by his employer’s family planning official.

Xiong provided implausible testimony when he failed to explain how the Chinese

government allegedly tried but failed for over a year to forcibly sterilize him even

though the government knew where he lived and worked.

      Petitioner was given the opportunity to explain these discrepancies and to

provide corroboration, but he did not do so. He offers only the inadequate

explanation that the evidence might be subject to a different interpretation. See 8

U.S.C. § 1252(b)(4)(B) (stating that this Court may only overturn factual

determinations if the record “compelled” that result).

      DENIED.


                                          2